Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
         Claims 1-20 have been considered and are pending examination. Claim(s) 1, 3, 8, 10, 15 and 17 have been amended.

        
Response to Amendment
This Office Action has been issued in response to amendment filed on 12/30/2020.


Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 12/30/2020  was filed for Application Number 16532870.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Response to Arguments

Applicant's arguments regarding claims 3, 10, 17 have been carefully and fully considered and they are persuasive. Claims will be objected to as allowable subject matter.

Applicant's arguments regarding claims 1, 8, 15 have been fully considered but are moot in view of new grounds of rejection as necessitated by the amendments. Accordingly, this action has been made FINAL.


Applicant argues in essence on page(s) 10 taking Claim # 3 as exemplary that The combination of Tanpairoj in view of Li does not teach or suggest “.. a first condition is attained where a number of super blocks in the dynamic portion of the single-level cell region is equal to or greater than a first threshold," " ... a second 
Examiner broadly interprets “a number of super blocks” as a number of blocks of an extreme degree. Tanpairoj in [0065], [0069], [0103], claim 3 teaches determining a corresponding target SLC cache size condition based on determining that a current Logical Block Addressing (LBA) saturation level (comparable to a number of super blocks) exceeds a target LBA saturation threshold.

See below for updated rejection for amended language.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



(s) 1, 8, 15, 16, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tanpairoj (U.S. Publication Number 2019/0065080) in view of Yuan (U.S. Publication Number 2020/0142620).

Referring to claims 1 and 15, taking claim 1 as exemplary, Tanpairoj teaches “1. An electronic apparatus, comprising: one or more substrates;” Tanpairoj [0025], [0090] discloses memory array including one or more memory die  “ and logic coupled to the one or more substrates,” Tanpairoj [0027] discloses logic coupled to memory array “the logic to: control access to a memory array” Tanpairoj [0027] discloses logic to control read and writes to a memory array “ which includes a single-level cell region and a multi-level cell region,” Tanpairoj [0021], [0025], [0032] discloses memory array including an area configured as Single Level Cell (SLC) and an area configured as Multiple Level Cell (MLC) “determine an amount of data in a dynamic portion of the single-level cell region at runtime,” Tanpairoj [0060], [0065], [0073], [0074] discloses determining an amount of data (i.e. a request queue depth or number of commands metric) in a dynamic region of the area configured as Single Level Cell (dynamic sized SLC cache) during usage “ and adjust a size of the dynamic portion of the single-level cell region at runtime based on the determined amount of data in the dynamic portion of the single-level cell region.” Tanpairoj [0060], [0061], [0065], [0069], [0073], [0074] discloses increasing or decreasing the size of the dynamically sized SLC cache during usage based on determining that a monitored amount of data (i.e. a request queue depth or number of commands metric) meets, exceeds or is less than a threshold
Tanpairoj Does not explicitly teach that an amount of data is “a total amount of data”
However, Yuan teaches that an amount of data is “a total amount of data” Yuan Figure 4 element S404, [0076] discloses determining if a total amount of valid data exceeds a single level cells (SLC) capacity threshold and reconfiguring SLC if SLC capacity is exceeded
Tanpairoj and Yuan are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Yuan, that reconfiguring die memory cells via controller improves performance by sending instructions to configure die to include memory cells with larger capacity if more space is required when receiving large amounts of data (Yuan [0007], [0055]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yuan’s reconfiguring die memory cells via controller in the system of Tanpairoj to improve performance by sending instructions to configure die to include memory cells with larger capacity if more space is required when receiving large amounts of data.
As per the non-exemplary claim 15, this claim has similar limitations and is rejected based on the reasons given above.


Tanpairoj teaches “8. A storage system, comprising: a memory array including a single-level cell region and a multi-level cell region;” Tanpairoj [0021], [0025], [0032] discloses memory array including an area configured as Single Level Cell (SLC) and an area configured as Multiple Level Cell (MLC)  “and a controller coupled to the memory array,” Tanpairoj [0027] discloses controller coupled to memory array “the controller including logic to: determine an amount of data in a dynamic portion of the single-level cell region at runtime,” Tanpairoj [0060], [0065], [0073], [0074] discloses determining an amount of data (i.e. a request queue depth or number of commands metric) in a dynamic region of the area configured as Single Level Cell (dynamic sized SLC cache) during usage  “ and adjust a size of the dynamic portion of the single-level cell region at runtime based on the determined amount of data in the dynamic portion of the single-level cell region.” Tanpairoj [0060], [0061], [0065], [0069], [0073], [0074] discloses increasing or decreasing the size of the dynamically sized SLC cache during usage based on determining that a monitored amount of data (i.e. a request queue depth or number of commands metric) meets, exceeds or is less than a threshold 
Tanpairoj Does not explicitly teach that an amount of data is “a total amount of data”
However, Yuan teaches that an amount of data is “a total amount of data” Yuan Figure 4 element S404, [0076] discloses determining if a total amount of valid data exceeds a single level cells (SLC) capacity threshold and reconfiguring SCL if SLC capacity is exceeded
Tanpairoj and Yuan are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Yuan, that reconfiguring die memory cells via controller improves performance by sending instructions to configure die to include memory cells with larger capacity if more space is required when receiving large amounts of data (Yuan [0007], [0055]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yuan’s reconfiguring die memory cells via controller in the system of Tanpairoj to improve performance by sending instructions to configure die to include memory cells with larger capacity if more space is required when receiving large amounts of data.


Claim(s) 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanpairoj (U.S. Publication Number 2019/0065080) in view of Yuan (U.S. Publication Number 2020/0142620) and further view of Li (U.S. Publication Number 2019/0065367).

Referring to claims 2, 9 and 16, taking claim 2 as exemplary, the combination of Tanpairoj and Yuan teaches all the limitations of claim 1  from which claim 2  depends.
the combination of Tanpairoj and Yuan  does not explicitly teach “wherein the logic is further to: increase the size of the dynamic portion in a first mode; maintain the 
However, Li teaches “wherein the logic is further to:  increase the size of the dynamic portion in a first mode;” Li [0060], [0063], [0065], [0069], [0074] discloses that during operation, size rules in the SLC cache behavior profile determine when to reconfigure the size of the SLC cache. The SLC cache size is increased when certain condition /performance metric meet, exceed, or is less than a target “maintain the size of the dynamic portion in a second mode;” Li [0060], [0061], [0063], [0073] discloses that the size of the SLC cache is maintained at an initial size upon loading SLC cache behavior profile  “and decrease the size of the dynamic portion in a third mode.” Li [0060], [0063], [0065], [0069], [0074] discloses that during operation, size rules in the SLC cache behavior profile determine when to reconfigure the size of the SLC cache. The SLC cache size is decreased when certain condition /performance metric meet, exceed, or is less than a target  
Tanpairoj, Yuan and Li are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art at the time the invention was made would have recognized, and as taught by Li, that using operational idle time to distinguish workloads improves performance by allowing the memory system to set a storage mode and optimize a storage density appropriate for the context (Li [0084]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Li’s use of operational idle time to distinguish workloads  in Tanpairoj and Yuan to improve performance by allowing the memory system to set a storage mode and optimize a storage density appropriate for the context
As per the non-exemplary claims 9 and 16, these claims have similar limitations and are rejected based on the reasons given above.




Allowable Subject Matter

Claim(s) 3-7, 10-14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        04/07/2021

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132